DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, 15-17, 20-24, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakakita (JP 2010-159371, of record) and further in view of Roman (US 2007/0137757, of record), Pridoehl (US 2008/135799, of record), and Rai (US 9,138,704, of record). 
As depicted in Figure 1, Nakakita is directed to a tire construction comprising carcass 6, belt or breaker 7, sidewall 3, bead core 5, bead filler 8, and tread 2.  More particularly, said belt includes cord embedded in a rubber composition having magnetic fillers or particles, such as ferrite-based materials and rare earth-based materials (Paragraphs 12, 22, and 23).  In such an instance, however, Nakakita is completely silent with respect to the type of belt cords.  

With further respect to claim 1 (and claim 10), the magnetic particles taught by Nakakita have a particle diameter less than 200 microns and such encompasses nanoparticles as well as non-nanoparticles.  Pridoehl has been further cited to evidence the specific use of magnetic particles having nanometric dimensions (characterized as “nanoparticles”) in tire rubber compositions (Paragraphs 1, 9, 62, and 67).  It is emphasized that the range of particle diameters taught by Nakakita fully encompasses nanoparticles and such particle sizes are known to have applicability in tire compositions.  
Furthermore, when including nanoparticles in compositions, it is known to provide a dispersant or surfactant (e.g. carboxylic acids) and a dispersing medium or carrier, as shown for example by Rai (Column 1, Lines 5+, Column 2, Lines 58+, and Column 4, Lines 42+).  More particularly, such materials are included to eliminate or reduce the presence of agglomeration and form a stable mixture (Column 2, Lines 46+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a dispersant and carrier (combination of which corresponds with the claimed ferrofluid) when including the metallic nanoparticles of Nakakita for the benefits detailed above.  It is emphasized that Rai recognizes the well-known 
Lastly, regarding claim 1, the claims are directed to a tire article and limitations pertaining to the method of manufacture fail to further define the structure of the claimed tire article.  MPEP 2113 includes the following language:
Even though the product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claims unpatentable even though the prior product was made by a different process. 

The manner in which the belt ply is placed on a drum or mold, for example, fails to form a materially different article (use of magnets or robots or hands or additional means to move the belt ply is completely independent of the structure of said belt ply).  
Regarding claims 5 and 20, Nakakita teaches a magnetic particle loading between 5 and 40 phr (Paragraph 7).
As to claim 21, the magnetic rubber composition of Nakakita includes the same magnetic material and the same loading as that detailed by Applicant and as such, one would expect the magnetic composition of Nakakita to demonstrate a pull force attraction consistent with that required by the claims.
Regarding claims 23 and 24, as noted above, Rai broadly teaches the inclusion of carboxylic acids and oleic acid is an extremely well known and conventional carboxylic acid used in tire compositions (also generally regarded as a common carboxylic acid in general).

With respect to claims 27 and 28, Rai suggests the use of any number of common carriers (dispersing medium), including oils and no-oils (Column 4, Lines 42+).
Response to Arguments
Applicant's arguments filed January 18, 2021 have been fully considered but they are not persuasive. 
Applicant argues that none of Nakakita, Roman, Pridoehl, or rai disclose or suggest a transferring step as defined in the claimed invention.  As detailed above, the claims are directed to a tire article and limitations pertaining to the manner in which a belt ply is placed on a drum or mold fails to further define the structure of the claimed tire article.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        January 22, 2021